Case 3:20-cv-00106-REP Document 3 Filed 03/03/20 Page 1 of 1 PagelD# 20

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia

Jeffrey M. Oberg, Ed.D.
Plaintiff
v

King & Queen County School Board
Defendant

Civil Action No, 3:20cv106

WAIVER OF THE SERVICE OF SUMMONS

To: Richard F. Hawkins, Ill
(Name of the plaintiff’s attorney or unrepresented plaintiff)

[have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity | represent, will keep all defenses or objections to the lawsuit, the court’s
Jurisdiction, and the venue of the action, but that 1 waive any objections to the absence of a summons or of service.

i also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 03/03/2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity I represe

~
Date: «03/03/2020, ODE hore

 

 

 

t ?
J Signatiwte of Me attorney oyfinrepresented party
King & Queen County School Board Heidi Siegmund
Printed name of party waiving service of summons Printed name

McGuire Woods LLP

800 East Canal Street

Richmond, VA 23219
Address

 

hsiegmund@meguirewoods.com
E-mail address

(804) 775-1000

Telephone nuniber

 

Daty to Avoid Unnecessary Expenses of Serving 1 Summons

Rule 4 of the Federal Ruies of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, uniess the defendant shows good cause for the failure.

“Good cause” does of include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

Ifthe waiver is signed and returned, you can stil make these and all other defenses and objections, but you cannot object to the absence of
a suinmons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer ora motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been served.

 

 

 
